UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

FEB - 9 2012
C|erk, U.S. District & Bankruptcy
J@AN FRANCES M_ MALONE, ) Courts for the District of Co|umbia

)

Plaintiff, )

)

v. ) Civil Action No.  

)

COUNCILMAN MARION S. BARRY, JR., et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

T_he court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § 19l5(E)(l)(B). ln Nez`tzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Among other allegations, plaintiff states that "God sent [her] to clean out the Reflection

[sic] Pool in front of the U.S. Capitol of Roots," and that Marion Barry "has been using roots

witchcraft to control people so much that he has become a desciple [sic] of Satan." Compl.
The complaint so poorly organized that the Court cannot determine the proper order of the five
pages plaintiff has submitted. The Court is mindful that complaints filed by pro se litigants are
held to less stringent standards than those applied to formal pleadings drafted by lawyers. See
Haz`nes v. Kerrzer, 404 U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, the Court

concludes that what factual contentions are identifiable are baseless and wholly incredible. For

this reason, the complaint is frivolous and must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

>AM®L

Ulnited States District Judge

DATE; Zf